Learned, P. J.
(dissenting):
I am still of the opinion which I expressed in Harvey v. Van Dyke (66 How. 396), that this appeal does not lie. An appeal to this court from an order of the County Court can only be taken in a matter affecting a substantial right.
The order appealed from denies a motion to transfer the case from the trial calendar to the law calendar. I think the County Court has control of its calendars, whether they be called law calendars or trial calendars.
When the case shall come on to be heard before the County Court, if the court shall hear new evidence, and conduct a new trial, when it ought to decide on the justice’s return only; or, if it shall refuse to hear new evidence and to have a new trial, and insist on hearing the case on the justice’s return, when it ought to do the contrary, then there will be error which we can review.
*286But putting a cause on one calender or another is only an intimation of what the County Court thinks the rights of the parties will be when the case shall come on to be heard.
I think we should not undertake to regulate the calendars of other courts, and, indeed, that we have no jurisdiction of such matters,
Therefore, I think the appeal should be dismissed.
Order reversed, with ten dollars costs and printing disbursements, and motion below granted, without costs.
LeakNed, P. J., voting for dismissal.